Citation Nr: 1645488	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from
March 2009 and April 2010 rating decisions of the Department of Veterans Affairs
(VA), Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a hearing at the RO before the
Undersigned.  A transcript of that hearing is of record.

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's currently demonstrated COPD is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for COPD.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As COPD is not recognized as chronic under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) is not for application in this case.  Id.  

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently diagnosed COPD is related to Agent Orange exposure during active duty in Vietnam, or in the alternative, secondary to his service-connected ischemic heart disease.

Service treatment records show that a chest X-ray in February 1970 revealed lung abnormalities.  Respiratory issues were noted on separation examination in March 1971.  

Post-service treatment records show that the Veteran was first diagnosed with COPD in 1989.  The Veteran has been extensively treated for respiratory issues by VA and private providers since the initial COPD diagnosis.

A December 2001 VA examiner opined that the Veteran's respiratory issues are not likely the result of Agent Orange exposure and more likely the result of cigarette smoking and post-service asbestos exposure.  However, as the examiner failed to address the above-noted abnormalities in service, the opinion lacks probative value.

In January 2006, a VA treating physician opined that it is at least as likely as not that the Veteran's COPD is related to Agent Orange exposure because it is a precursor to cancer.  However, the examiner failed to provide an adequate rationale for the opinion and therefore, it too lacks probative value.

A June 2014 VA examiner opined that the Veteran's respiratory issues are more likely the result of cigarette smoking, and were not caused or aggravated by his service-connected heart condition, but noted that decreased exercise tolerance and dyspnea can be worsened in the presence of combined COPD and ischemic heart disease.  The examiner also failed to address the positive January 2006 opinion.  For these reasons, the June 2014 examiner opinion also lacks probative value, and is inadequate for evaluation purposes.

The Board therefore requested a medical opinion from a VHA specialist in August 2016.  A VHA specialist provided an opinion in October 2016.  The specialist noted that he had reviewed the Veteran's medical records, including VA treatment records, private medical records and VA examinations.  The examiner also noted the Veteran's history of respiratory problems during active military service and the respiratory issues noted at the time of his separation physical in 1971, and his post-service respiratory problems, including his diagnosis of COPD in 1989 and continued treatment for the disorder following the initial diagnosis.  

With regard to the etiology of the Veteran's current respiratory issues, the specialist noted that while on active duty, the Veteran was noted to have bronchitis occasionally, and was found at the time of his separation examination to have wheezing on exam.  On health questionnaire forms, the Veteran self-reported coughing and dyspnea on exertion.  The specialist noted that it is possible that the Veteran had asthma or some form of chronic bronchitis at that time.  The specialist noted further that at the time of his COPD diagnosis, the Veteran was 45 years old, and the degree of airway obstruction was deemed to be quite severe for his age, leading the pulmonologist to test him for genetic causes of COPD, such as alpha-one antitrypsin deficiency and cystic fibrosis.  The tests were negative and the COPD was thought to be due to ongoing cigarette smoking.  In keeping with this theory, the specialist noted that in January 2014, a VA examiner determined that the Veteran's respiratory issues were most likely the result of cigarette smoking, and the specialist agreed with this opinion.  However, the specialist opined that the COPD, diagnosed later in life, is more likely than not related to the signs and symptoms of wheezing, bronchitis or asthma noted during the Veteran's military service.  In rendering this opinion, the specialist noted that a number of epidemiological studies have shown that people with early life asthma and wheezing have a 6-10 times higher incidence of COPD, and this is not necessarily linked to having exposure to cigarette smoking.
The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The medical evidence documents a current diagnosis of COPD.  The service treatment records document lung abnormalities and respiratory issues in service.  The Veteran has reported in statements and during examination that he had symptoms of COPD during active military service, and that he has had continuing symptoms of COPD since that time.  The Board finds that these statements provide competent evidence of a respiratory disability, including COPD, during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are additionally buttressed by the opinion of the October 2016 VHA specialist.  COPD is manifested by symptoms that the Veteran is competent to report, and his report is supported by the findings that he has a current diagnosis of COPD.

There is evidence against the claim, inasmuch as the contemporaneous record does not document COPD for many years after service, and VA examiners provided opinions against the claim.  However, the Board has found the opinions of the VA examiners inadequate for the reasons noted above, and there is no probative medical opinion against the claim.  The Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

After review of all the evidence of record, the Board finds that the available medical evidence of record concerning the onset of the Veteran's COPD, and his unrefuted reports of symptoms of COPD during and after service is, at best, in relative equipoise.  Accordingly, resolving reasonable doubt in the appellant's favor, service connection for the Veteran's COPD is warranted.  38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Service connection for COPD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


